Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Applicant's remarks filed July 8, 2022 have been fully considered, the previously held objection to the drawings has been overcome by the cancellation of claim 15.

The updated search of known prior art specifically pertaining to allowable subject matter indicated in the previous office action, revealed Lin US 2020/0168410 which reads on the claimed key arrangement including attributes pertaining to an interaction between two permanent magnets.  However because the effective filing date of this application precedes each of the publication dates of Lin, this reference cannot be used to reject this application.

Reasons for Allowance
Claims 1-14 and 16-19 are allowed.
Regarding claims 1, 18 and 19; allowability resides, at least in part, with the prior art not showing or fairly teaching a key arrangement comprising an activation element, a switch, a mechanical counterforce generating device and two permanent magnets; where upon movement of the activation element by a user from one state to another state the mechanical counterforce generating device produces a first counterforce and an interaction between the magnets generates a second counterforce in conjunction with ALL the remaining limitations within respective claims 1, 18 and 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924
                                                                                                      Mon-Fri   9am-6pm  est                                                                                                                                
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
	To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at    http://www.uspto.gov/interviewpractice.
           
 	If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.  
The central fax phone number for the organization is 571.273.8300.  
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833